FILED
                             NOT FOR PUBLICATION                            FEB 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCOIS TABI,                                   No. 11-56206

               Plaintiff - Appellant,            D.C. No. 2:10-cv-00341-DMG-JC

  v.
                                                 MEMORANDUM *
PASADENA AREA COMMUNITY
COLLEGE DISTRICT,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Francois Tabi appeals pro se from the district court’s judgment dismissing

his action under 42 U.S.C. §§ 1983 and 2000d alleging constitutional violations

and racial discrimination. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion a district court’s dismissal for failure to comply

with local rules, Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam),

and we affirm.

      The district court did not abuse its discretion by dismissing the action

because Tabi failed to oppose defendant’s motion to dismiss under Rule 12(b)(6)

of the Federal Rules of Civil Procedure. See C.D. Cal. R. 7-12 (“The failure to file

any required document, or the failure to file within the deadline, may be deemed

consent to the granting or denial of the motion.”); see also Ghazali, 46 F.3d at 54

(pro se litigants are bound by the rules of procedure).

      To the extent that Tabi argues that the district court should have allowed him

to file an amended complaint and retain defendant in the lawsuit in order to allow

him to conduct discovery regarding unknown and unnamed defendants, this

argument has been waived because Tabi failed sufficiently to raise it before the

district court. See In re Rains, 428 F.3d 893, 902 (9th Cir. 2005).

      AFFIRMED.




                                           2                                     11-56206